         Case 1:19-cv-04112-LAP Document 19 Filed 11/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,               No. 16-CR-167 (LAP)

-against-                                      No. 19-CV-4112 (LAP)

TYRONE MOORE,                                          ORDER

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Government shall send to Mr. Moore a copy of its

memorandum of law [dkt. no. 349], without the exhibits.             The

Court also notes that it has received and docketed at dkt. no.

347 Mr. Moore’s memorandum raising twelve grounds for relief.

The Clerk of the Court shall mail a copy of this order to Mr.

Moore.

SO ORDERED.

Dated:       November 19, 2020
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
